Case: 14-10760      Document: 00512973433         Page: 1    Date Filed: 03/18/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-10760
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                          March 18, 2015
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

PAUL EDWARD SIMS,

                                                 Defendant-Appellant


                    Appeal from the United States District Court
                         for the Northern District of Texas
                              USDC No. 4:12-CR-184-1


Before KING, JOLLY, and HAYNES, Circuit Judges.
PER CURIAM: *
       Paul Edward Sims appeals the sentence he received upon revocation of
the five-year term of probation imposed on his guilty plea conviction for
conspiracy     to   possess    with     intent    to   manufacture       and        distribute
methamphetamine. See 18 U.S.C. § 3565; 21 U.S.C. § 846. The revocation
sentence was an 18-month prison term, which was above the United States
Sentencing Guidelines’ policy statement advisory range, to be followed by a


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-10760    Document: 00512973433     Page: 2   Date Filed: 03/18/2015


                                 No. 14-10760

three-year term of supervised release. Reviewing for plain error, we affirm.
See Puckett v. United States, 556 U.S. 129, 135 (2009); United States v. Kippers,
685 F.3d 491, 496-97 (5th Cir. 2012).
      There is no merit to the contention that the district court inadequately
considered Sims’s arguments and inadequately explained the revocation
sentence selected. The district court gave a detailed and explicit explanation
for the within-statutory-range punishment selected, stating that a sentence
above the policy statement range was required because Sims failed to
appreciate the lenient treatment accorded him when sentenced originally, was
not amenable to supervision, and presented a danger to the community. Thus,
Sims cannot show plain error because he cannot “demonstrate any error at all.”
United States v. Teuschler, 689 F.3d 397, 400 (5th Cir. 2012); see Kippers, 685
F.3d at 498. Sims’s alternative argument—that a procedural objection should
not have been required at sentencing—is foreclosed. See United States v.
Mondragon-Santiago, 564 F.3d 357, 361 n.2 (5th Cir. 2009).
      AFFIRMED.




                                        2